Citation Nr: 9927110	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-40 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from November 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York.

The veteran testified at a hearing at the Buffalo, New York, 
RO, in June 1996.  A transcript of that hearing is in the 
claims folder.

The veteran's records have been permanently transferred from 
the Buffalo, New York, RO to the St. Petersburg, Florida, RO.

The issue of entitlement to service connection for PTSD is 
the subject of the remand herein.


FINDINGS OF FACT

1.  A rating decision in December 1982 denied entitlement to 
service connection for PTSD.  The veteran was notified of the 
denial in December 1982 and he did not respond.

2.  Of record at the time of the denial were the service 
medical records, VA outpatient reports, and the veteran's 
contentions.

3.  Since the RO's December 1982 decision, the additional 
evidence received includes (1) VA outpatient reports and a 
report of a period of VA hospitalization in September 1994; 
(2) a stressor statement from the veteran, received in 
September 1992; (3) a report from the Environmental Support 
Group, dated in November 1992; (4) the appellant's 
contentions and testimony at the hearing on appeal; and (5) a 
VA Social Survey report, dated in October 1997.

4.  New and material evidence has been received since 
December 1982.

5.  The veteran's claim is plausible.


CONCLUSIONS OF LAW

1.  The December 1982 RO rating decision wherein service 
connection for PTSD was denied is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  Evidence received subsequent to the December 1982 rating 
decision is new and material, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose no evidence of a 
psychiatric disorder.  The DD 214 discloses that the 
veteran's Military Occupational Specialty (MOS) was radio 
operator high speed manual.  His decorations and citations 
were EAME (European, African, Middle East) Theater Ribbon 
with two Bronze Stars, a Good Conduct Medal, a World War II 
Victory Medal, and an Occupation of Germany Medal.  The 
separation Qualification Record disclosed that he served with 
the 100th Signal Company, 100th Division in the European 
Theater of Operations for 19 months.  He installed and 
operated tactical field radio transmitting and receiving 
equipment.  He sent and received messages by Morse code.  He 
received and transmitted message by light signals.  He acted 
as a radio instructor. 

On a VA examination in July 1976, the psychiatric system was 
described as within normal limits.

VA outpatient records disclose that beginning in June 1978 
through 1980, the veteran was treated for anxiety neurosis.  
At this time he had no complaints concerning wartime events.  
When initially seen June 1978, he claimed noticeable 
perspiration and anxiety for the past one-to-two years.  He 
also claimed phobic reaction to light.  A possible 
significant event was several heart attacks his wife had 
suffered and witnessing her collapse.

The RO by rating action in February 1981 denied service 
connection for a nervous disorder claimed as secondary to 
service-connected hemorrhoids.

The veteran filed his initial claim for service connection 
for PTSD in September 1982.  He submitted a statement at that 
time which indicated that he fought in France and Germany and 
was in the battle of Bitche in Germany.  He disclosed he had 
begun treatment for a nervous condition in July 1978.  He 
claimed nightmares, bad dreams, and flashbacks from service.  
He had headaches and problems getting to sleep.  He referred 
to an incident in Germany when he was driving a command car 
with a jeep behind him.  He made a turn to go in the other 
direction.  The jeep following him did the same thing and hit 
a mine field.  It was blown up and the driver was killed.  
Another incident he reported was the capture of enemy 
prisoners.  His lieutenant was searching them when a German 
officer pulled out a gun and killed the lieutenant.  One of 
the American guards began shooting and mowed the row of 
prisoners down.   

The RO denied entitlement to service connection in a rating 
decision in December 1982 on the basis that PTSD was not 
shown by the evidence of record.  The veteran was advised of 
the denial in December 1982 and did not appeal. 

In July 1992, the veteran attempted to reopen his claim for 
service connection for PTSD.

In August 1992, the RO requested detailed information 
concerning the claimed stressors, including dates, 
approximate times, and places that the events occurred.  A 
full description of the events was requested and details as 
to how he was involved, and the name of the lieutenant 
killed.

In September 1992, a statement was received from the veteran.  
He stated that he was unable to recall any dates.  With 
regard to time, he could only recall it was during the day.  
The place was a staging area where captured prisoners were 
searched and interrogated.  He said he was in the European 
Theater during the Battle of the Bulge and the Battle of 
Bitche.  He had no recollection of the lieutenant's name.  He 
stated that he could not furnish particulars such as names, 
times, and certain locations because his memory and 
recollection were at a complete loss.  He stressed that he 
was in combat in both France and Germany.

In October 1992, the RO obtained the complete clinical 
records from the Buffalo VA Medical Center from October 1986 
which did not disclose a diagnosis of PTSD.

In November 1992, the director of the Environmental Support 
Group reported that more specific information concerning 
combat incidents, including the date within seven days, place 
and type were needed.  In order to provide research 
concerning the lieutenant, and other casualties, the name of 
the individuals and the unit, and a brief description of the 
incident were needed.  

A rating decision in July 1993 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  The RO found that there was 
no evidence of a diagnosis of PTSD.

In November 1994, the RO obtained the clinical records from 
the Buffalo VA Medical Center disclosing treatment from 
January 1990 to November 1994.  These records included a 
report of a VA hospitalization in September 1994 which showed 
a discharge diagnosis of PTSD.

A rating decision in July 1995 continued the denial of the 
veteran's attempt to reopen the claim.  The rating action 
recognized that the outpatient reports contained a diagnosis 
of PTSD but in the absence of a verifiable stressor service 
connection was not warranted for PTSD.

The veteran testified at the RO in Buffalo, New York, in June 
1996.  The veteran testified that he had been seen that day 
at the Buffalo VA Medical Center and went about every two or 
three months.  He also indicated that he was also seen at the 
VA outpatient clinic in Orlando, Florida, and was last seen 
there in the winter of 1996.  He indicated that he had been 
advised by a VA physician that there were indications that he 
had post traumatic stress nerves.  He testified that he did 
not know when he first received the diagnosis of PTSD but he 
belived it was when he first started getting bad dreams and 
perspiring many years ago.  He described the two claimed 
stressors, the jeep accident and the killing of the 
lieutenant.  He stated he was unable to recall the time and 
the names of the people involved.  He stated that when he got 
out, he completely forgot the whole thing.  He did not 
believe he wrote any correspondence regarding these 
incidents.  He said that he received an infantry badge.  
After service he first received treatment at a VA Medical 
Center for a psychiatric disorder in 1978.  He testified that 
he did not think he had a specific examination from the 
Social Security Administration but believed that he just had 
an interview before a judge and a referee.  

The veteran received a Social Survey from a VA social worker 
in October 1997.  The veteran reported that his military 
occupational speciality was as a radio operator and that he 
served in the European Theater of Operations from October 
1944 to April 1946.  He was responsible for maintaining 
communications as American troops moved from one area to 
another.  He was on guard duty with the enemy in the area.  
He traveled in convoys over mined roads, hitting some mines, 
and also traveled in convoys under fire.  He recalled one 
incident where a convoy was attacked by the enemy and he 
jumped on a truck with a machine gun and began firing at the 
enemy.  On another occasion, a car tripped a wire connecting 
the radio to headquarters.  He and his friends were concerned 
that the enemy might be in the area and they checked it out.  
Since that time, he felt on edge, feeling the enemy would 
attack him.  He heard artillery fire and enemy planes 
dropping bombs near him.  He witnessed American trucks 
picking up deceased Americans.  He witnessed a bombing of 
Stuttgart, Germany, and it tore his heart out even though he 
realized it was necessary.  He reiterated the two stressors 
which continued to upset him and which gave him nightmares.  
They were the incident when the jeep blew up and the killing 
of his lieutenant by the enemy prisoner.  The social worker 
recorded the medals shown on the veteran's DD 214.

The veteran stated that he was awarded disability benefits by 
the Social Security Administration in 1974.  He claimed that 
he first noticed symptoms of PTSD in 1957 with decreased 
sleep, nightmares of war with rapid breathing and heartbeat, 
and with sweating.  He avoided war movies, crowds, and loud 
noises startled him.  He had ringing in the ears.  He had 
decreased memory and concentration, and intrusive thoughts 
about the war.  

The veteran complained of the following symptoms:

(1)  Recurrent nightmares about his war experiences, 
especially traumas relating to the lieutenant being shot by 
an enemy prisoner, the jeep being blown up, the destruction 
of Stuttgart, Germany, and when the enemy attacked his 
convoy.
(2)  Recurring negative thoughts about people and events 
related to war.
(3)  Feelings of guilt, sadness, and anger related to losses 
and painful memories of war.
(4)  Difficulty sleeping.
(5)  Difficulty feeling close to others.
(6)  Hypervigilance.
(7)  Irritability and loss of control of emotions.
(8)  Anxiety and depression.
(9)  Somatic complaints, that is, stomach upset, headaches, 
specifically headaches.
(10)  Hallucinations related to war experiences when he did 
wake up.
(11)  Intense psychological distress when exposed to events 
that remind him of war, that is, movies about war, people 
talking about war, the smell of diesel fuel, and the 
anniversary dates of death.

The impression of the VA social worker was that the veteran 
was exposed to stressors, specifically related to people in 
his unit dying and being attacked by the enemy, and also 
seeing the destruction of Stuttgart, Germany.  In his 
professional opinion, the veteran suffered from PTSD.

In November 1998, the RO sent a letter to the Social Security 
Administration in an attempt to obtain the veteran's Social 
Security records.  In February 1999, a reply was received to 
the effect that the inquiry was being sent to the Chicago 
office because the veteran was over the age of 55.  


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1998).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The requirements to establish service connection for PTSD are 
specifically set out in regulation.  It requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

The veteran's claim was previously denied because there was 
no diagnosis of record of PTSD.  At that time, there was no 
determination of whether or not the veteran was in combat.

Since the RO's final denial of service connection for PTSD in 
1982, the following evidence has been received: (1) VA 
outpatient records and a diagnosis of PTSD during a period of 
VA hospitalization in 1994; (2) the veteran's September 1992 
statement concerning claimed stressors; (3) the Environmental 
Support Group statement in November 1992; (4) the veteran's 
contentions and testimony at the hearing on appeal; (5) the 
October 1997 social survey report of the VA social worker.

The Board will consider whether new and material evidence has 
been submitted since the final December 1982 rating decision 
in accord with the holding in Hodge, supra.  No prejudice to 
the veteran results from the Board's appellate disposition 
because the Board's review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1999).

The veteran's contentions and testimony are cumulative in 
nature and therefore may not be considered new.  However, the 
VA clinical evidence and the VA social survey is new evidence 
because it shows a diagnosis of PTSD which was previously not 
of record.  The veteran's statement of September 1992 is 
essentially cumulative of his statement filed in connection 
with the 1982 claim, and it is not new.  The letter from the 
Environmental Support Group, now known as the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), is new, because it was not previously of record.

The evidence of a diagnosis of PTSD based on stressors 
related by the veteran is so significant that it must be 
considered, together with evidence previously of record, in 
order to decide the veteran's claim fairly.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, that evidence is new and material, 
and the claim is reopened.

A well-grounded claim for service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998) (as amended, 64 Fed. 
Reg. 32807-32808 (June 18, 1999), effective March 7, 1997); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  An 
appellant's evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Samuels v. West, 11 Vet. 
App. 433, 435 (1998) (PTSD diagnoses were based on fictitious 
recitations of combat experience in Vietnam, clearly 
contradicted by the record, rendering the appellant's 
testimony as to his combat experiences inherently 
incredible).

In this case, the veteran has recounted two particular 
stressful events.  He is competent to say that these two 
events happened, and they are not inherently incredible.  He 
has been given a diagnosis of PTSD, and that diagnosis has 
been related, in part, to the stressful events related by the 
veteran.  Accordingly, the veteran's reopened claim is 
plausible, and therefore, well grounded.

Having reopened the veteran's claim and found it to be well 
grounded, further assistance to the veteran will be required, 
and the issue of entitlement to service connection for PTSD 
will be remanded for further development.


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for PTSD is reopened, 
and to that extent the appeal is granted.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD has been reopened, and further evidentiary development 
is warranted before a decision on the merits may be reached.

The veteran indicated at his personal hearing that he was 
requesting copies of his military awards and decorations, and 
that he thought he had been awarded the Combat Infantryman 
Badge (CIB).  He should be asked to provide a copy of any 
award letter or other document indicating that he received 
the award.

In an early statement, the veteran indicated that he had a 
card showing that he was one of the "Sons of Bitche," and 
indicated that this was awarded for participating in the 
Battle of Bitche.  He has not been asked to provide a copy of 
that card, and he should be given the opportunity to do so.

The veteran should be asked to provide any supporting 
evidence that he engaged in combat with the enemy, to include 
statements from fellow service members, letters he may have 
written during the war, etc.

Current up-to-date records of psychiatric treatment for PTSD 
must be associated with the file.

The RO should make a determination as to whether the veteran 
is a veteran of combat, and, if so, which of his reported 
stressors, if any, is related to combat.  As to any that are 
combat-related, no supporting evidence is required to 
establish that the claimed stressor occurred, if the veteran 
is a veteran of combat.  See 38 U.S.C.A. § 1154(b).

Arrangements should be made for a psychiatric examination of 
the veteran.  A social worker has diagnosed the veteran to 
have PTSD.  However, the report of the social work survey 
contained several inconsistencies.  For instance, stressors 
were reported therein that the veteran has not previously 
recounted, such as being in a convoy and firing a machine gun 
on the enemy.  Furthermore, the social worker recounted the 
same two stressors that the veteran has consistently 
reported, i.e., the land mine incident and the prisoner of 
war incident, but related the diagnosis of PTSD to different 
stressors.  The social worker also cited anniversary dates of 
death as significant in causing distress.  However, the 
veteran has consistently and firmly held that he is 
absolutely unable to recall dates or even time-frames during 
which his reported stressors occurred.  It is patently 
inconsistent for an examiner to relate distressing events to 
the anniversary dates of death, therefore.  This calls into 
question the thoroughness and accuracy of the survey and the 
diagnosis given therein.  In order to address and correct 
this inadequacy, the veteran should be accorded a VA PTSD 
examination.  The examiner should be provided the claims file 
and should be advised whether the veteran has been determined 
to be a veteran of combat and which stressors, if any, are 
established by virtue of the combat service.  If any 
stressors unrelated to combat are supported by the evidence, 
the examiner should be given that information as well.

Accordingly, while the Board regrets the delay, the claim is 
remanded for the following:

1.  Ask the veteran to submit any 
supporting evidence he has as to his 
participation in combat, to include any 
official documentation as to having been 
awarded the Combat Infantryman Badge 
(CIB) or other award indicative of 
combat, statements from fellow service 
members, copies of letters he may have 
written home during the war, and a copy 
of the card to which he referred showing 
him as one of the "Sons of Bitche."  
Notify the veteran of the importance of 
this evidence to his claim.

2.  Ask the veteran where he has received 
psychiatric treatment for PTSD since 
1995.  Request and associate with the 
claims file any records of treatment 
indicated by the veteran.  In particular, 
VA mental health clinic, outpatient, or 
inpatient treatment records are to be 
requested.

3.  Make a determination as to whether 
the veteran is a veteran of combat, and, 
if so, whether any of his reported 
stressors is related to that combat.  
Determine whether the evidence supports 
any non-combat stressors reported.

4.  Schedule the veteran for a VA PTSD 
examination.  The examiner is to review 
the claims file and is asked to indicate 
in the examination report that he or she 
has reviewed the claims file, including 
the determination of the RO as to which 
stressors are established.  All necessary 
testing is to be accomplished.  If a 
diagnosis of PTSD is given, the examiner 
is asked to provide a report indicating 
which verified or established stressors 
is sufficient to support the diagnosis of 
PTSD.

5.  Thereafter, the RO is to readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, provide him and his 
representative a supplemental statement 
of the case and accord a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

